                                                                                          United States District Court
                             UNITED STATES DISTRICT COURT                                   Southern District of Texas
                              SOUTHERN DISTRICT OF TEXAS                                       ENTERED
                                  HOUSTON DIVISION                                           January 22, 2020
                                                                                            David J. Bradley, Clerk
BARBARA LORRAINE CATES,                            §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §            CIVIL ACTION H-18-2935
                                                   §
COMMISSIONER OF SOCIAL SECURITY,                   §
                                                   §
        Defendant.                                 §

                                                ORDER

        Pending before the court is a memorandum and recommendation by Magistrate Judge

Nancy K. Johnson (“M&R”). Dkt. 15. The M&R recommends granting plaintiff Barbara Lorraine

Cates’s motion for summary judgment (Dkt. 11) and denying defendant Commissioner of Social

Security’s cross-motion for summary judgment (Dkt. 9). Id. at 23.

        Objections to the M&R were due on January 21, 2020, but no objections have been filed to

date. “When no timely objection is filed, the court need only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” See Fed. R. Civ. P. 72(b),

Advisory Comm. Note (1983). The court, having reviewed the motion, M&R, and applicable law,

and having received no objections, finds no clear error. Thus, the court ADOPTS IN FULL the

M&R (Dkt. 15). For the reasons stated in the M&R, Cates’s motion for summary judgment

(Dkt. 11) is GRANTED, and defendant’s cross-motion for summary judgment is DENIED (Dkt. 9).

        Signed at Houston, Texas on January 22, 2020.




                                                ___________________________________
                                                            Gray H. Miller
                                                    Senior United States District Judge
